DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   DAWN T. WALLACE PEARLMAN,
                            Appellant,

                                     v.

                         DAVID J. PEARLMAN,
                              Appellee.

                               No. 4D22-550

                           [November 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Maxine    Cheesman,       Judge;   L.T.    Case    No.
502011DR005474.

  Dawn T. Wallace Pearlman, Middleburg, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.